This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR § 1.83(a), 37 CFR § 1.84(l), 37 CFR § 1.84(p)(4), and 37 CFR § 1.84(q).
(a)	Regarding the failure to comply with 37 CFR § 1.83(a), as the drawings must show every feature of the invention specified in the claims, the recited limitation:
a third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body, wherein the third surface is adjacent to the first arcuate surface and substantially normal to the first arcuate surface and the second arcuate surface
in lines 9-12 of claim 1; in lines 16-20 of claim 9; and in lines 10-13 of claim 16 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Regarding the failure to comply with 37 CFR § 1.84(l), every line, number, and letter of the drawings fails to be compliant since all of the lines (e.g., some of which are missing from FIG. 2, FIG. 3, FIG. 4A, & FIG. 4B) fail to be black, sufficiently dense and dark, uniformly thick and well-defined, and their weight must heavy enough and of sufficient quality to permit

    PNG
    media_image1.png
    3774
    3036
    media_image1.png
    Greyscale

Markup of FIG. 2 of This Application Showing Required Drawing Corrections

    PNG
    media_image2.png
    3672
    2706
    media_image2.png
    Greyscale

Markup of FIG. 3 of This Application Showing Required Drawing Corrections

    PNG
    media_image3.png
    3621
    3036
    media_image3.png
    Greyscale

Markup of FIG. 4A of This Application Showing Required Drawing Corrections

    PNG
    media_image4.png
    3570
    2904
    media_image4.png
    Greyscale

Markup of FIG. 4B of This Application Showing Required Drawing Corrections

    PNG
    media_image5.png
    3570
    2812
    media_image5.png
    Greyscale

Markup of FIG. 5 of This Application Showing Required Drawing Corrections

    PNG
    media_image6.png
    1911
    1554
    media_image6.png
    Greyscale

Markup of FIG. 6 of This Application Showing Required Drawing Corrections

(c)	Regarding the failure to comply with 37 CFR § 1.84(p)(4), the different reference characters "surface 312" and "surface 209" have both been used to designate "surface of the projection 240".  No new matter should be entered upon correction.
(d)	In addition regarding the failure to comply with 37 CFR § 1.84(p)(4), the same reference character "192" in FIGs. 1, 4A, 4B, & 5 designates both "second outlet" and " second conduit".  No new matter should be entered upon correction.
(e)	Regarding the failure to comply with 37 CFR § 1.84(q), lead lines associated the reference character "192" in FIGs. 4A, 4B, & 5 of the fail to extend to the part (i.e., second conduit) associated with the reference character.  Instead, lead lines associated the reference character "192" in FIGs. 4A, 4B, & 5 only extend to the second outlet 136B is in fluid communication with the second conduit 192.  No new matter should be entered upon correction.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR § 1.75(d)(1) and MPEP § 608.01(o).
Regarding the specification, correction of the following is required:
(a)	identification and discussion of the recited limitation
the third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body, wherein the third surface is adjacent to the first arcuate surface and substantially normal to the first arcuate surface and the second arcuate surface
in lines 9-12 of claim 1; in lines 16-20 of claim 9; and in lines 10-13 of claim 16;
(b)	differentiation of "surface 312 of the projection 240," "surface 209 of the projection 240," and "surface 316 adjacent to projection 240" while making clear which of "surface 312 of the projection 240," "surface 209 of the projection 240," and "surface 316 adjacent to projection 240" corresponds to the "third surface of the injector body" recited in pending claims 1-4, 6-12, & 14-20;
(c)	differentiation of "one or more outlets 302 formed in surface 316" and "one or more outlets formed in surface 312" while making clear which of "one or more outlets 302 formed in surface 316" and "one or more outlets formed in surface 312" corresponds to the "third outlet" recited in pending claims 1-4, 6-12, & 14-20; and
(d)	identification and discussion of the one or channels 610 facilitating fluid communication between the third conduit 602 and the third outlet formed the third surface aa well as the location of the one or channels 610 within the "third surface of the injector body."

Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(a):
(a)  In General.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6-12, & 14-20 are rejected under AIA  35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph, as failing to comply with the with the written description requirement.
Regarding claims 1-4, 6-12, & 14-20, each contains subject matter that was not described in the original disclosure (i.e., as-filed drawing{s}, as-filed specification, &/or as-filed claim{s}) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, first paragraph, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, there is no support in the original disclosure for the recited limitation:
a third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body, wherein the third surface is adjacent to the first arcuate surface and substantially normal to the first arcuate surface and the second arcuate surface
in lines 9-12 of independant claim 1; in lines 16-20 of independant claim 9; and in lines 10-13 of independant claim 16 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
While appearing to be being enabling for the recited limitation
a third surface (316 in FIG. 6 below) having a third outlet (302 in FIG. 6 below) formed therein, the third outlet (302 in FIG. 6 below) in fluid communication with a third conduit (602 in FIG. 6 below) formed within the injector body (125 in FIG. 6 below),
the specification does not reasonably provide enablement for the recited limitation
wherein the third surface (316 in FIG. 6 below) is adjacent to the first arcuate surface (adjacent to opposing surface 616 of shield 506 facing injector body 125 in FIG. 6 below) and substantially normal to the first arcuate surface (1st arcuate surface 242 {not identified with a reference character} in FIG. 6 below) and the 

    PNG
    media_image7.png
    2629
    2714
    media_image7.png
    Greyscale

FIG. 6 of This Application (Annotated)
in lines 9-12 of independant claim 1; in lines 16-20 of independant claim 9; and in lines 10-13 of independant claim 16 because the third surface (316 in FIG. 6 below) is not is adjacent to the first arcuate surface (adjacent to opposing surface 616 of shield 506 facing injector 
In addition, while appearing to be being enabling for the recited limitation
a third surface (312 in FIG. 6 above) adjacent to the first arcuate surface (adjacent to opposing surface 616 of shield 506 facing injector body 125 in FIG. 6 below) and substantially normal to the first arcuate surface (1st arcuate surface 242 {not identified with a reference character} in FIG. 6 above) and the second arcuate surface (2nd arcuate surface 244 {not identified with a reference character} in FIG. 6 above),
the specification does not reasonably provide enablement for the recited limitation
the third surface (312 in FIG. 6 above) having third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) formed therein, the third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) in fluid communication with a third conduit (602 in FIG. 6 above) formed within the injector body (125 in FIG. 6 above),
in lines 9-12 of independant claim 1; in lines 16-20 of independant claim 9; and in lines 10-13 of independant claim 16 because the third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) is not formed in the third surface (312 in FIG. 6 below).  In other words, because channel 610 is formed between liner (614 in FIG. 6 above) and injector body (125 in FIG. 6 above) above third surface (312 in FIG. 6 above), the third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) above third surface (312 in FIG. 6 above).
To that end, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure (i.e., as-filed drawing{s}, as-filed 
a third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body, wherein the third surface is adjacent to the first arcuate surface and substantially normal to the first arcuate surface and the second arcuate surface
in lines 9-12 of independant claim 1; in lines 16-20 of independant claim 9; and in lines 10-13 of independant claim 16 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
For the purposes of examination, the recited limitation in lines 9-12 of independant claim 1; in lines 16-20 of independant claim 9; and in lines 10-13 of independant claim 16 will be interpreted to as:
a third surface (312 in FIG. 6 above) having a third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) formed therein, the third outlet (third outlet {not identified with a reference character} at the end of channel 610 at slot 510 in FIG. 6 above) in fluid communication with a third conduit (602 in FIG. 6 above) formed within the injector body (125 in FIG. 6 above), wherein the third surface (312 in FIG. 6 above) is adjacent to the first arcuate surface (1st arcuate surface 242 {not identified with a reference character} adjacent to opposing surface 616 of shield 506 facing injector body 125 in FIG. 6 below) and substantially normal to the first arcuate surface (adjacent to opposing surface 616 of shield 506 facing injector body 125 in FIG. 6 below) and the second arcuate surface
Appropriate correction of at least independent claims 1, 9, & 16 is required.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1: 3-5, & 8; & claims 9: & 11-13 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120240853 A1 (Carlson'853) view of US 6630030 B1 (Suntola'030 as evidenced by US 20170011904 A1 {Cho'904}).
Regarding claims 1 & 16, Carlson'853 discloses an injector apparatus (gas distribution assembly 128 of a chamber 100 used for deposition, such as epitaxial deposition, gas distribution assembly 128 including injector liner 132E & inject insert liner assembly 132F) comprising:
an injector body (injector liner 132E & inject insert liner assembly 132F);
a first arcuate surface (arcuate surface associated with 1st outlets 210A) of the injector body, the first arcuate surface having a first outlet (1st outlets 210A) formed therein, the first outlet (1st outlets 210A) in fluid communication with a first conduit (1st gas passage 520A {a.k.a. channel 525A}) formed within the injector body;
a second arcuate surface (arcuate surface associated with 2nd outlets 210B) of the injector body, the second arcuate surface having a second outlet (2nd outlets 210B) formed 

    PNG
    media_image8.png
    1415
    4147
    media_image8.png
    Greyscale

FIG. 4 of Carlson'853

    PNG
    media_image9.png
    1306
    2412
    media_image9.png
    Greyscale

FIG. 5A of Carlson'853

a first portion of a channel (1st & 2nd of channels 525B at top of FIG. 5C) formed within the injector body, the first portion of the channel (1st & 2nd of channels 525B at top of FIG. 5C) disposed on a first side (e.g., 1st of channels 525B above 1st gas

    PNG
    media_image10.png
    1500
    2898
    media_image10.png
    Greyscale

FIG. 5B of Carlson'853
passage 520A {a.k.a. channel 525A} at top of FIG. 5C) of the first conduit (1st gas passage 520A {a.k.a. channel 525A} at top of FIG. 5C) and a second side (e.g., 2nd of channels 525B below 1st gas passage 520A {a.k.a. channel 525A} at top of FIG. 5C) of the first conduit (1st gas passage 520A {a.k.a. channel 525A}) opposite the first side of the first conduit (1st gas passage 520A {a.k.a. channel 525A}) adjacent to the first arcuate surface (arcuate surface associated with 1st outlets 210A); and

    PNG
    media_image11.png
    2606
    2939
    media_image11.png
    Greyscale

FIG. 5C of Carlson'853
a second portion of the channel (3rd & 4th of channels 525B at middle of FIG. 5C) formed within the injector body, the second portion of the channel (3rd of channels 525B at middle of FIG. 5C) disposed on a first side (e.g., 3rd of channels 525B above 2nd gas passage 520B {a.k.a. channel 525B} at middle of FIG. 5C) of the second conduit (2nd gas passage 520B {a.k.a. 5th &/or 6th of channel 525B} at middle of FIG. 5C) and a second side (e.g., 3rd of channels 525B above 2nd gas passage 520B {a.k.a. 5th &/or 
adjacent to the second arcuate surface (arcuate surface associated with 2nd outlets 210B).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claims 9 & 16, Carlson'853 discloses a substrate processing apparatus (chamber 100 useable for deposition, such as epitaxial deposition) comprising:

    PNG
    media_image12.png
    2126
    2857
    media_image12.png
    Greyscale

FIG. 1A of Carlson'853 (Cropped)

a housing structure (housing structure 102) enclosing the chamber body (quartz chamber 104);
a plurality of heating lamps (upper lamp modules 118A & lower lamp modules 118B) disposed within the housing structure (housing structure 102);
a first quartz window (one of upper quartz window 120 & lower quartz window 122) disposed within the housing structure (housing structure 102) between the process volume (processing volume 110) and the plurality of heating lamps (upper lamp modules 118A & lower lamp modules 118B); and
an injector apparatus (gas distribution assembly 128 of a chamber 100 used for deposition, such as epitaxial deposition, gas distribution assembly 128 including injector liner 132E & inject insert liner assembly 132F) coupled to the chamber body (quartz chamber 104)

    PNG
    media_image8.png
    1415
    4147
    media_image8.png
    Greyscale

FIG. 4 of Carlson'853
the injector apparatus (gas distribution assembly 128 of a chamber 100 used for deposition, such as epitaxial deposition, gas distribution assembly 128 including injector 
an injector body (injector liner 132E & inject insert liner assembly 132F);

    PNG
    media_image9.png
    1306
    2412
    media_image9.png
    Greyscale

FIG. 5A of Carlson'853

    PNG
    media_image10.png
    1500
    2898
    media_image10.png
    Greyscale

FIG. 5B of Carlson'853
a first arcuate surface (arcuate surface associated with 1st outlets 210A) of the injector body, the first arcuate surface having a first outlet (1st outlets 210A) formed therein, the first outlet (1st outlets 210A) in fluid communication with a first 

    PNG
    media_image11.png
    2606
    2939
    media_image11.png
    Greyscale

FIG. 5C of Carlson'853
a second arcuate surface (arcuate surface associated with 2nd outlets 210B) of the injector body, the second arcuate surface having a second outlet (2nd outlets 210B) formed therein, the second outlet (2nd outlets 210B) in fluid communication with a second conduit (2nd gas passage 520B {a.k.a. 5th &/or 6th 
a third surface (upper surface of injector liner 132E adjacent to arcuate surface associated with 1st outlets 210A) of the injector body, the third surface adjacent to the first arcuate surface (arcuate surface associated with 1st outlets 210A) and substantially normal to the first arcuate surface and the second arcuate surface (arcuate surface associated with 2nd outlets 210B);
a first portion of a channel (1st & 2nd of channels 525B at top of FIG. 5C) formed within the injector body, the first portion of the channel (1st & 2nd of channels 525B at top of FIG. 5C) disposed on a first side (e.g., 1st of channels 525B above 1st gas passage 520A {a.k.a. channel 525A} at top of FIG. 5C) of the first conduit (1st gas passage 520A {a.k.a. channel 525A} at top of FIG. 5C) and a second side (e.g., 2nd of channels 525B below 1st gas passage 520A {a.k.a. channel 525A} at top of FIG. 5C) of the first conduit (1st gas passage 520A {a.k.a. channel 525A}) opposite the first side of the first conduit (1st gas passage 520A {a.k.a. channel 525A}) adjacent to the first arcuate surface (arcuate surface associated with 1st outlets 210A); and
a second portion of the channel (3rd & 4th of channels 525B at middle of FIG. 5C) formed within the injector body, the second portion of the channel (3rd of channels 525B at middle of FIG. 5C) disposed on a first side (e.g., 3rd of channels 525B above 2nd gas passage 520B {a.k.a. channel 525B} at middle of FIG. 5C) of the second conduit (2nd gas passage 520B {a.k.a. 5th &/or 6th of channel 525B} at middle of FIG. 5C) and a second side (e.g., 3rd of channels 525B above 2nd gas passage 520B {a.k.a. 5th &/or 6th of channel 525B} at middle of FIG. 5C) of the second conduit (2nd gas 
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claims 1, 9 & 16, Carlson'853 does not expressly disclose:
the third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body.
Regarding claims 1, 9 & 16, Suntola'030 disclose:
a surface (upper surface of lower body of chamber 34 contacting lower surface of upper body of chamber 34 to form one or more inflow slits 31 ending in one or more openings in arc face within chamber 34) having an outlet (one or more openings

    PNG
    media_image13.png
    1789
    3344
    media_image13.png
    Greyscale

                     FIG. 11 of Suntola'030               (Cropped)                     FIG. 12 of Suntola'030

the surface (upper surface of lower body of chamber 34 contacting lower surface of upper body of chamber 34) adjacent to a arcuate surface (arc face within chamber 34) and substantially normal to an arcuate surface (arc face within chamber 34);
FIGs. 11 & 12; col. 7, l 45 - col. 8, l 22; &; col. 11, l 41 - col. 12, l 4.
A motivation for adding the outlet (one or more openings in the arc face at the end of one or more inflow slits 31 within chamber 34) as disclosed by Suntola'030 to the third surface of the injector body of Carlson'853 is to facilitate the independent introduction of process gas and independent control process gas into the process volume of the substrate processing apparatus at three levels, each level independantly controllable from the other levels and each level coordinately controllable with the other levels, so as to provide robust means for controlling the uniformity of the processing of substates within the process volume of the substrate processing apparatus.  See Cho'904: FIGs. 1-18; & ¶¶[0026]-[0114].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the outlet (one or more openings in the arc face at the end of one or more inflow slits 31 within chamber 34) as disclosed by Suntola'030 to the third surface of the injector body of Carlson'853.
Regarding claims 1, 9 & 16, Carlson'853 discloses:

a third outlet (1st outlets 210A associated with 3rd arcuate surface 910) formed in the third arcuate surface, the third outlet in fluid communication with a third conduit (1st gas passage 520A of inner zone {a.k.a. channels 525A of inner zone} at middle of FIG. 5C) formed within the injector body injector body (injector liner 132E & inject insert liner assembly 132F).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].

    PNG
    media_image14.png
    2050
    4515
    media_image14.png
    Greyscale

FIG. 9 of Carlson'853
Regarding claim 3, Carlson'853 discloses:
the first arcuate surface (arcuate surface associated with 1st outlets 210A) disposed radially inward of the second arcuate surface (arcuate surface associated with 2nd outlets 210B).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 4, Carlson'853 discloses:
an injector shield (injector shield associated with arcuate surface associated with 1st outlets 210A) disposed adjacent to the first arcuate surface (arcuate surface associated with 1st outlets 210A), the injector shield (injector shield associated with arcuate surface associated with 1st outlets 210A) having a hole formed there through aligned with the first outlet (holes through injector shield associated aligned with 1st outlets 210A).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 8, Carlson'853 discloses:  8.  (Original)  The injector apparatus of claim 1, wherein
a volume of the first portion of a channel (1st & 2nd of channels 525B at top of FIG. 5C) being larger than a volume of the second portion of the channel (3rd & 4th of channels 525B at middle of FIG. 5C).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 11, Carlson'853 discloses:

FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 12, Carlson'853 discloses:
an injector shield (injector shield associated with arcuate surface associated with 1st outlets 210A) disposed adjacent to the first arcuate surface (arcuate surface associated with 1st outlets 210A), the injector shield (injector shield associated with arcuate surface associated with 1st outlets 210A) having a hole formed there through aligned with the first outlet (holes through injector shield associated aligned with 1st outlets 210A).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Claims 1: 2, 6, & 8; & claims 9: 10, 11, & 14 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120240853 A1 (Carlson'853) view of US 20130109159 A1 (Carlson'159 as evidenced by US 20140113084 A1 {Nguyen'308}) and US 6630030 B1 (Suntola'030).
Regarding claims 1, 9 & 16, Carlson'853 discloses an injector apparatus (gas distribution assembly 128 of a chamber 100 used for deposition, such as epitaxial deposition, gas distribution assembly 128 including injector liner 132E & inject insert liner assembly 132F) comprising:


    PNG
    media_image8.png
    1415
    4147
    media_image8.png
    Greyscale

FIG. 4 of Carlson'853
a first arcuate surface (arcuate surface associated with 1st outlets 210A) of the injector body, the first arcuate surface having a first outlet (1st outlets 210A) formed therein, the first outlet (1st outlets 210A) in fluid communication with a first conduit (1st gas passage 520A) formed within the body (injector liner 132E & inject insert liner assembly 132F);
a second arcuate surface (arcuate surface associated with 2nd outlets 210B) of the injector body, the second arcuate surface having a second outlet (2nd outlets 210B) formed therein, the second outlet (2nd outlets 210B) in fluid communication with a second conduit (2nd gas passage 520B) formed within the body (injector liner 132E & inject insert liner assembly 132F); and
a third surface of the injector body, the third surface having a third outlet formed therein, the third outlet in fluid communication with a third conduit formed within the injector body, wherein the third surface is adjacent to the first arcuate surface and substantially normal 
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].

    PNG
    media_image9.png
    1306
    2412
    media_image9.png
    Greyscale

FIG. 5A of Carlson'853

    PNG
    media_image10.png
    1500
    2898
    media_image10.png
    Greyscale

FIG. 5B of Carlson'853
Regarding claims 1, 9 & 16, Carlson'853 does not expressly disclose:
the third surface having a third outlet formed therein, the third outlet in fluid 
Regarding claims 1, 9 & 16, Suntola'030 disclose:
a surface (upper surface of lower body of chamber 34 contacting lower surface of upper body of chamber 34 to form one or more inflow slits 31 ending in one or more openings in arc face within chamber 34) having an outlet (one or more openings

    PNG
    media_image13.png
    1789
    3344
    media_image13.png
    Greyscale

                     FIG. 11 of Suntola'030               (Cropped)                     FIG. 12 of Suntola'030
in the arc face within chamber 34 formed at the end of one or more inflow slits 31 by upper surface of lower body of chamber 34 contacting lower surface of upper body of chamber 34) formed therein, the outlet (one or more openings in the arc face at the end of one or more inflow slits 31 within chamber 34) in fluid communication with a conduit (main inflow channel 33) formed within an injector body (lower body of chamber 34).
the surface (upper surface of lower body of chamber 34 contacting lower surface of upper body of chamber 34) adjacent to a arcuate surface (arc face within 
FIGs. 11 & 12; col. 7, l 45 - col. 8, l 22; &; col. 11, l 41 - col. 12, l 4.
A motivation for adding the outlet (one or more openings in the arc face at the end of one or more inflow slits 31 within chamber 34) as disclosed by Suntola'030 to the third surface of the injector body of Carlson'853 is to facilitate the independent introduction of process gas and independent control process gas into the process volume of the substrate processing apparatus at three levels, each level independantly controllable from the other levels and each level coordinately controllable with the other levels, so as to provide robust means for controlling the uniformity of the processing of substates within the process volume of the substrate processing apparatus.  See Cho'904: FIGs. 1-18; & ¶¶[0026]-[0114].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the outlet (one or more openings in the arc face at the end of one or more inflow slits 31 within chamber 34) as disclosed by Suntola'030 to the third surface of the injector body of Carlson'853.
Regarding claims 1, 9 & 16, Carlson'853 discloses:
a third arcuate surface (3rd arcuate surface 910 with associated 1st outlets 210A) of the injector body injector body (injector liner 132E & inject insert liner assembly 132F) substantially parallel to the first arcuate surface (1st arcuate surface 720A with associated 1st outlets 210A) and the second arcuate surface (2nd arcuate surface 720A with associated 2nd outlets 210B); and
a third outlet (1st outlets 210A associated with 3rd arcuate surface 910) formed in the third arcuate surface, the third outlet in fluid communication with a third conduit (1st gas passage 520A of inner zone {a.k.a. channels 525A of inner zone} at 
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].

    PNG
    media_image14.png
    2050
    4515
    media_image14.png
    Greyscale

FIG. 9 of Carlson'853
Regarding claims 1, 9 & 16, in an alternative interpretation Carlson'853 does not expressly disclose:
a first portion of a channel formed within the injector body, the first portion of the channel disposed on a first side of the first conduit and a second side of the first conduit opposite the first side of the first conduit adjacent to the first arcuate surface; and
a second portion of the channel formed within the injector body, the second portion of the channel disposed on a first side of the second conduit and a second side of 
Regarding claims 1, 9 & 16, Carlson'159 discloses:
a first portion of a channel (coolant supply ring 304, coolant supply channel 308, & coolant supply hole 406 {&, optionally, coolant channel 310} of supply conduit 302, coolant supply ring 304, coolant supply channel 308, coolant supply holes 406, coolant channel 310, coolant return holes 408, coolant return channels 314, coolant return ring, & coolant return conduit 303) formed within an injector body (body 200 of dispersion apparatus 103),

    PNG
    media_image15.png
    2089
    4602
    media_image15.png
    Greyscale

FIG. 4 of Carlson'159 (Cropped)
the first portion of the channel (coolant supply ring 304, coolant supply channel 308, & coolant supply hole 406 {&, optionally, coolant channel 310}) disposed on a first side of a first conduit (e.g., 1st set of tubes 215 of 1st set of tubes 215, 2nd set of tubes 217, & 3rd set of tubes 218) and a second side of the first conduit (e.g., 1st set of tubes 215) opposite the first side of the first conduit (e.g., 1st set of 

    PNG
    media_image16.png
    1757
    4318
    media_image16.png
    Greyscale

FIG. 7 of Carlson'159 (Cropped)
a second portion of the channel (coolant return hole 408, coolant return channel 314, & coolant return ring {&, optionally, coolant channel 310} of supply conduit 302, coolant supply ring 304, coolant supply channel 308, coolant supply holes 406, coolant channel 310, coolant return holes 408, coolant return channels 314, coolant return ring, & coolant return conduit 303) formed within an injector body (body 200 of dispersion apparatus 103),
the second portion of the channel (coolant return hole 408, coolant return channel 314, & coolant return ring {&, optionally, coolant channel 310}) disposed on a first side of a second conduit (e.g., 2nd set of tubes 217 of 1st set of tubes 215, 2nd set of tubes 217, & 3rd set of tubes 218) and a second side of the 
FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].
A motivation for adding the channel as disclosed by Carlson'159 to the injector apparatus of Carlson'853 is to one or more of facilitate increase temperature control over the gas distribution apparatus; improve response times of the gas distribution apparatus to temperature changes, and expand the dynamic operating temperature range of the gas distribution apparatus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the channel as disclosed by Carlson'159 to the injector apparatus of Carlson'853.
Regarding claim 2, Carlson'159 discloses:
a volume of the first portion of the channel (coolant supply ring 304, coolant supply channel 308, coolant supply hole 406)  being less than a volume of the second portion of the channel (coolant return hole 408, coolant return channel 314, coolant return ring, & coolant channel 310).
FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].
Regarding claim 3, Carlson'853 discloses:
the first arcuate surface (arcuate surface associated with 1st outlets 210A) disposed radially inward of the second arcuate surface (arcuate surface associated with 2nd outlets 210B).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 6, Carlson'159 discloses:
the injector body (body 200 {which includes the gas feed 179 fabricated from a solid piece of material, e.g., as stainless steel, ¶[0042]} of dispersion apparatus 103) comprising stainless steel or alloys thereof.
FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].

    PNG
    media_image16.png
    1757
    4318
    media_image16.png
    Greyscale

FIG. 7 of Carlson'159 (Cropped)
Regarding claim 8, Carlson'159 discloses:
a volume of the first portion of the channel (coolant supply ring 304, coolant supply channel 308, coolant supply hole 406, & coolant channel 310)  being less than a volume of the second portion of the channel (coolant return hole 408, coolant 
FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].
Regarding claim 9, Carlson'853 discloses a substrate processing apparatus (chamber 100 useable for deposition, such as epitaxial deposition) comprising:

    PNG
    media_image12.png
    2126
    2857
    media_image12.png
    Greyscale

FIG. 1A of Carlson'853 (Cropped)
a chamber body (quartz chamber 104) enclosing a process volume (processing volume 110);
a housing structure (housing structure 102) enclosing the chamber body (quartz chamber 104);
a plurality of heating lamps (upper lamp modules 118A & lower lamp modules 118B) disposed 
a first quartz window (one of upper quartz window 120 & lower quartz window 122) disposed within the housing structure (housing structure 102) between the process volume (processing volume 110) and the plurality of heating lamps (upper lamp modules 118A & lower lamp modules 118B).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 10, Carlson'159 discloses:
a volume of the first portion of the channel (coolant supply ring 304, coolant supply channel 308, coolant supply hole 406) being less than a volume of the second portion of the channel (coolant return hole 408, coolant return channel 314, coolant return ring, & coolant channel 310).
FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].
Regarding claim 11, Carlson'853 discloses:
the first arcuate surface (arcuate surface associated with 1st outlets 210A) disposed radially inward of the second arcuate surface (arcuate surface associated with 2nd outlets 210B).
FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Regarding claim 14, Carlson'159 discloses:
the injector body (body 200 {which includes the gas feed 179 fabricated from a solid piece of material, e.g., as stainless steel, ¶[0042]} of dispersion apparatus 103) comprising stainless steel or alloys thereof.


    PNG
    media_image16.png
    1757
    4318
    media_image16.png
    Greyscale

FIG. 7 of Carlson'159 (Cropped)
Claims 4 & 12 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120240853 A1 (Carlson'853) view of US 20130109159 A1 (Carlson'159 as evidenced by US 20140113084 A1 {Nguyen'308}) and US 6630030 B1 (Suntola'030) as applied to claims 1: 2, 3, 6, & 8; & claims 9: 10, 11, & 14 above, and further in view of US 20080236495 A1 (Tompa'495).
Regarding claims  4 & 12, in an alternative interpretation Carlson'853, Suntola'030, and Carlson'159 does not expressly disclose:
an injector shield disposed adjacent to the first arcuate surface, the injector shield having a hole formed there through aligned with the first outlet.
Regarding claims  4 & 12, Tompa'495 discloses:
an injector shield (porous cover plate 98) disposed adjacent to a surface (lower surface of lower wall 60) of an injector body (lower showerhead flange 32 {stainless steel}), the injector shield having a hole (pores though porous cover plate 98)

    PNG
    media_image17.png
    1850
    2182
    media_image17.png
    Greyscale

FIG. 5A of Tompa'495 (Cropped)

    PNG
    media_image18.png
    1245
    3203
    media_image18.png
    Greyscale

FIG. 5B of Tompa'495 (Cropped)
formed there through aligned with an outlet (openings 80 through lower surface of lower wall 60 of lower showerhead flange 32).
FIGs. 5A & 5B; ¶¶[0019]-[0020]; & ¶¶[0030]-[0031].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the injector shield as disclosed by Tompa'495 adjacent to the first arcuate surface of Carlson'853, Suntola'030, and Carlson'159.
Claims 7 & 15 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120240853 A1 (Carlson'853) view of US 20130109159 A1 (Carlson'159 as evidenced by US 20140113084 A1 {Nguyen'308}) and US 6630030 B1 (Suntola'030) as applied to claims 1: 2, 3, 6, & 8; & claims 9: 10, 11, & 14 above, and further in view of US 20080296351 A1 (Crockett'351 as evidenced by L. J. Star Incorporated.  "Surface Finish: An Important Characteristic in Fluid System Components."  2011.  pp. 1-5. {LJStar'2011}).
Regarding claims 7 & 15, Carlson'853, Suntola'030, and Carlson'159 does not expressly disclose:
the first conduit and the second conduit being electropolished;
the first conduit and the second conduit having a RMS surface roughness of less than about 0.5 microns.
Regarding claims 7 & 15, Crockett'351 discloses:
conduits being electropolished (see e.g., 120 in FIG. 1B); 

FIGs. 1A-3F; Table 1; ¶¶[0021]-[0024]; ¶¶[0029]-[0032]; ¶¶[0040]-[0053]; ¶¶[0078]-[0083]; ¶[0100]; ¶¶[0112]-[0114]; & ¶¶[0121]-[0125].
Regarding claims 7 & 15, LJStar'2011 evidences Crockett'351's disclosure.  pp. 1-5.

    PNG
    media_image19.png
    2950
    3027
    media_image19.png
    Greyscale

Table 1 of LJStar'2011 (Cropped)
Claims 16-20 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120240853 A1 (Carlson'853) view of US 20130109159 A1 (Carlson'159 as evidenced by US 20140113084 A1 {Nguyen'308}) and US 6630030 B1 (Suntola'030) as applied to claims 1: 2, 3, 5, 6, & 8; & claims 9: 10, 11, 13, & 14 above, and further in view of US 20150361582 A1 (Luse'582 as evidenced US 5104592 A {Hull'592}).
Regarding claim 16, Carlson'853, Suntola'030, and Carlson'159 does not expressly disclose:
the injector body structure embodied in a machine readable medium used in a design process.
Regarding claim 16, Luse'582 discloses:
an injector body structure (three-dimensionally printed metal gas flow flange 300) embodied in a machine readable medium used in a design process (by way of three-dimensional metal printing).
FIGs. 1A & 2-5F; ¶[0009]; ¶[0035]; ¶[0039]; & ¶¶[0049]-[0050].

    PNG
    media_image20.png
    1544
    4584
    media_image20.png
    Greyscale

FIG. 3 of Luse'582
Regarding claim 16, Hull'592 evidences Luse'582's disclosure.
FIGs. 1-36D {especially FIG. 8-12}; & col. 4, l. 9 - col. 78, l. 42 {especially col. 13, l. 10 - 

    PNG
    media_image21.png
    3940
    3075
    media_image21.png
    Greyscale

FIG. 8 of Hull'592



    PNG
    media_image22.png
    2867
    1378
    media_image22.png
    Greyscale
   
    PNG
    media_image23.png
    2541
    1272
    media_image23.png
    Greyscale

                          FIG. 9 of Hull'592                                      FIG. 9 of Hull'592 
A motivation for embodying the injector body structure of Carlson'853, Suntola'030, and Carlson'159 in a machine readable medium used in a design process as disclosed by Luse'582 as evidences by Hull'592 is to facilitate three-dimensional metal printing the injector body.

    PNG
    media_image24.png
    3452
    1370
    media_image24.png
    Greyscale
   
    PNG
    media_image25.png
    2742
    2198
    media_image25.png
    Greyscale

                FIG. 11 of Hull'592                                      FIG. 12  of Hull'592
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to embody the injector body structure of Carlson'853, Suntola'030, and Carlson'159 in a machine readable medium used in a design process as disclosed by Luse'582 as evidences by Hull'592.
Regarding claim 17, Luse'582 as evidences by Hull'592 discloses:
the structure residing on storage medium as a data format used for an exchange of layout data.
Luse'582: FIGs. 1A & 2-5F; ¶[0009]; ¶[0035]; ¶[0039]; & ¶¶[0049]-[0050]; & Hull'592: FIGs. 1-36D {especially FIG. 8-12}; & col. 4, l. 9 - col. 78, l. 42 {especially col. 13, l. 10 - 
Regarding claim 18, Luse'582 as evidences by Hull'592 discloses:
the structure including at least one of test data files, characterization data, verification data, or design specifications.
Luse'582: FIGs. 1A & 2-5F; ¶[0009]; ¶[0035]; ¶[0039]; & ¶¶[0049]-[0050]; & Hull'592: FIGs. 1-36D {especially FIG. 8-12}; & col. 4, l. 9 - col. 78, l. 42 {especially col. 13, l. 10 - col. 19, l. 22}.
Regarding claim 19, Carlson'853, Suntola'030, and Carlson'159, by way of Carlson'159, discloses:
a volume of the first portion of the channel (coolant supply ring 304, coolant supply channel 308, coolant supply hole 406) being less than a volume of the second portion of the channel (coolant return hole 408, coolant return channel 314, coolant return ring, & coolant channel 310).
Carlson'159: FIGs. 1, 3, 4, & 6-8; ¶¶[0010]-[0031]; ¶¶[0033]-[0034]; & ¶¶[0040]-[0050].
Regarding claim 20, Carlson'853, Suntola'030, and Carlson'159, by way of Carlson'853, discloses:
the first arcuate surface (arcuate surface associated with 1st outlets 210A) disposed radially inward of the second arcuate surface (arcuate surface associated with 2nd outlets 210B).
Carlson'853: FIGs. 1A-2, 3D-5C, & 7-9; ¶¶[0013]-[0015]; ¶¶[0020]-[0023]; ¶¶[0030]-[0040]; ¶¶[0047]-[0055]; & ¶¶[0059]-[0070].
Conclusion
Applicant’s arguments accompanying Applicant's reply dated 19 October 2021 with respect to claims 1-4, 6-12, & 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/ 
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716